327 F.2d 888
James William JOHNSON, Appellant,v.Richard A. CHAPPELL, Chairman U. S. Board of Parole, et al., Appellees.
No. 17927.
United States Court of Appeals District of Columbia Circuit.
Argued January 2, 1964.
Decided January 16, 1964.

Mr. Richard Littell, Washington, D. C. (appointed by this court) for appellant.
Mr. Howard A. Glickstein, Atty., Dept. of Justice, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Asst. Atty. Gen., Burke Marshall, Messrs. David C. Acheson, U. S. Atty., and Harold H. Greene, Atty., Dept. of Justice, were on the brief, for appellees. Mr. William H. Willcox, Asst. U. S. Atty., also entered an appearance for appellees.
Before BAZELON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
The real point on appeal revolves around the revocation of appellant's parole on the basis of evidence before the Board which was not the basis upon which the original arrest warrant for violation of parole had been issued. The evidence referred to was an indictment of appellant, followed by his plea of guilty, for violation of the Dyer Act. However, appellant had some six or seven months notice, prior to his final revocation hearing, that the Board considered this new evidence to be ground for revocation. In these circumstances we do not think the use of the evidence invalidates the revocation order.


2
Affirmed.